MEMORANDUM **
Richard Broderick and Charlotte Broderick appeal pro se the tax court’s decision dismissing their petition for redetermination of deficiencies in their income tax and penalties due for tax years 1996 and 1997. We have jurisdiction pursuant to 26 U.S.C. § 7482(a)(1). We review for abuse of discretion the tax court’s dismissal for lack of prosecution and review for clear error its factual findings. Edelson v. Comm’r, 829 F.2d 828, 831 (9th Cir.1987). We affirm.
The tax court properly dismissed the Brodericks’ petition for lack of prosecution, and the tax court’s findings are not clearly erroneous. See id.
The Brodericks’ contention that the tax court lacked jurisdiction to attribute to them income earned by a limited liability company without first conducting a partnership proceeding lacks merit because “the Commissioner may deny legal effect to a transaction if its sole purpose is to evade taxation.” Zmuda v. Comm’r, 731 F.2d 1417, 1421 (9th Cir.1984).
The Brodericks’ contention that Judge Cohen should have recused herself is without merit because a judge’s views on legal issues may not form the basis for a recusal motion. See United States v. Wilkerson, 208 F.3d 794, 797 (9th Cir.2000).
*490The Brodericks’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.